Citation Nr: 0321543	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for keloids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board issued a decision in May 
2001 that found that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for keloids.  The Board then remanded the 
matter to the RO for additional development and 
readjudication on the merits.  In May 2003, the Board again 
remanded the case to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates 
keloids to the veteran's period of active service.


CONCLUSION OF LAW

Keloids were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the VCAA became law.  The VCAA applies to 
all pending claims for VA benefits, such as this case, and 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the August 1999 rating decision, the February 2000 
Statement of the Case, and the September 2000, August 2002, 
and June 2003 Supplemental Statements of the Case.

In the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, the veteran was informed 
of the basis for the denial of his claim, of the type of 
evidence that he needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  In addition, 
the RO specifically advised the veteran of the provisions of 
the VCAA in letters dated March 2002 and June 2003.  The 
veteran was informed of the evidence and information for 
which he was responsible, and of the evidence that would be 
obtained by VA.  The veteran was also advised of the 
requirements of the VCAA in the May 2001 and May 2003 Board 
remands.  Therefore, the Board finds that these various 
documents and letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's service medical records, and 
obtained VA clinical records and private medical records.  
The veteran was also afforded VA examinations and appeared at 
personal hearings before the RO and the Board.  In statements 
submitted in February and June 2003, the veteran reported 
that he had no additional evidence in support of his claim.  
Accordingly, the Board finds that no further action is 
necessary to comply with the duty to assist provisions of the 
VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or link between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

The veteran alleges that his keloids are due to being bitten 
by a snake or insect while on active duty in the South 
Pacific.  In the alternative, he claims that pimples during 
active service were the first manifestations of keloids.  
Service medical records show that the veteran had pimples of 
the neck and buttocks in April and May 1943. 

VA hospital records dated in March and April 1970 show that 
the veteran was admitted for repair of bilateral inguinal 
hernias and a keloid of the epigastrium.  An August 1977 VA 
treatment record shows that the veteran was seen for a 
probable fatty right supraclavicular mass.  A history of 
keloid scar formation was noted.  Private treatment records 
from April 1981 through May 1985 indicate that the veteran 
was followed regularly for keloids.  Private hospital records 
dated April 1981 reflect that the veteran had keloid 
formations of the groin, upper chest wall, and abdominal 
wall.  It was noted that he had developed multiple keloid 
formations following a bilateral inguinal herniorrhaphy.  The 
veteran underwent surgical excision of multiple keloids in 
April 1981, April 1982, May 1983, and July 1984.  

At an October 1985 VA dermatology examination, the veteran 
complained of keloid scars since 1970, with multiple 
excisions and progressive worsening.  Physical examination 
identified seven large protuberant scars, mainly on the 
anterior chest and abdomen, as well as under the right arm 
and right and left deltoid areas.  The veteran was diagnosed 
with keloid scars.  The associated urology and general 
medical examinations also noted extremely large keloids and 
keloids over the bilateral inguinal hernia scars.  

In an April 1989 letter, Joseph P. Fleming, M.D., stated that 
the veteran had multiple very large painful, itchy, hard 
keloids of several areas of the body.  In March 1989, the 
veteran had reportedly undergone removal of a keloid of the 
central chest that measured 15 by 10 centimeters.  In an 
April 1999 letter, Denis E. Bergeron, Jr., M.D., wrote that 
the veteran had severe multiple keloid scars and secondary 
pruritis.  

VA treatment records from November 1996 through July 2002 
show that the veteran was followed for extensive keloids of 
the axillae, chest, abdomen, and pelvic regions.  He was 
diagnosed with hidradenitis supporativa with keloidal scar 
formation.  (Dermatology in General Medicine 712-717 (Third 
Edition, 1987) defines hidradenitis suppurativa as being a 
chronic disease of the gland-bearing skin areas, principally 
the axillae and anogenital skin.  The earliest clinical sign 
is a tender, inflammatory abscess-like swelling.)  A March 
2000 report from a private hospital also noted keloids on the 
chest.  In an October 2001 letter, Robert F. Scharze, D.O., 
stated that the veteran had a severe torso keloid that 
limited his range of motion.  

At his personal hearing at the RO in March 2000, the veteran 
testified that he was hospitalized in New Guinea for several 
months during active service.  He had a pimple on his chest 
in service that did not enlarge until the 1960's.  He said 
that a VA physician in the early 1960's had told him that he 
would have future problems.  At his personal hearing before 
the undersigned Veterans Law Judge in September 2002, the 
veteran's wife provided the majority of the testimony due to 
the veteran having early Alzheimer's disease.  She testified 
that she had met the veteran four years after his discharge 
from active service and that he had pimples.  He first 
received treatment for a skin condition in the early 1950's.  
She believed that VA treatment providers had indicated that 
the skin condition was due to active service.  

At a July 2002 VA examination, the veteran reported that his 
keloid skin condition had begun in 1953 or 1954 when he 
developed small bumps on his chest.  At that time, he began 
treatment at the VA Medical Center.  He now continued to have 
lesions that itched and drained.  He believed that these 
lesions were due to being bitten by mosquitoes and having 
malaria in 1944.  The veteran reported that he had never had 
hernia surgery and that the lesions did not begin after 
surgery.  Upon examination, multiple large keloids were 
present on the chest, around the waist, and in the groin and 
pubic regions.  The veteran was diagnosed with keloid scars 
secondary to hydradenitis suppurativa.  The examiner noted 
that the service medical records contained no treatment for 
lesions or malaria.  He opined that there was no evidence 
that the condition began during active service. 

Based upon the above record, the Board finds that a 
preponderance of the evidence is against service connection 
for keloids.  The record clearly shows that the veteran 
currently has multiple and severe keloids.  The record, 
however, contains no diagnosis of keloid formation until 1970 
when the veteran underwent hernia repair surgery.  At the 
October 1985 VA examination, the veteran also reported that 
his keloids began in 1970.  

Although the record contains evidence that the veteran had 
pimples in service, and the veteran and his wife testified 
that he had pimples following his discharge from service, 
there is no medical evidence relating the current keloid 
condition to those pimples, snakebite, insect bites, malaria, 
or any other event during service.  As a layperson, the 
veteran is not competent to offer such a medical opinion.  On 
the other hand, the VA examiner who reviewed the record found 
no evidence that the keloids began during active service.  
The veteran has reported initial treatment for a skin 
condition in the 1950's and 1960's, several years following 
discharge from active duty.  In summary, the record contains 
no evidence of a medical relationship between the veteran's 
current keloids and his military service, as well as no 
evidence of continuity or chronicity of a skin condition 
following service.  In the absence of such evidence, service 
connection must be denied.


ORDER

Service connection for keloids is denied.




		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

